Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because neopentylglycol and trimethylolpropane are not permutations of a polyester but, rather, may be polyols from which a polyester is obtained upon polycondensing with a polycarboxylic acid or derivative thereof.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reusmann, U.S. Patent Application Publication No. 2003/0068506.
	Reusmann teaches coating compositions obtained by reacting [0029] precursors including a resinous silicone material [0020] (an exemplification of which is provided in [0038]), a silanol- or alkoxy-terminated polydiorganosiloxane [0022,0024], and a hydroxyl group-terminated polyester derived from a mixture of polycarboxylic acid(s) and polyalcohols [0025].  The trichlorosilane reactant [0038] and methylethoxypolysiloxane each contribute RSiO3/2 units to their copolymerization product.  The relative  amounts of the aforementioned starting materials outlined in [0012,0014,0015] will, in many instances, yield block terpolymers for which the weight contributions of the two siloxane-based reactants is consistent with the requirements of claim 6.
	As for claim 11, see [0029-0030].
Allowable Subject Matter
Claims 2-4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 7, 8, and 13 are allowable.  Claim 9 would also be allowable if Applicant were to properly address the claim objection articulated above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



May 18, 2022
/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765